tcmemo_2011_268 united_states tax_court david roy callihan petitioner v commissioner of internal revenue respondent docket no filed date david roy callihan pro_se lynn m barrett for respondent memorandum findings_of_fact and opinion paris judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for tax_year petitioner timely petitioned the court for redetermination the principal issue for decision is whether the payments petitioner received in exchange for services he provided are gross_income on which taxes should be paid respondent also seeks a penalty under sec_6673 findings_of_fact petitioner resided in florida at the time he filed the petition during tax_year petitioner worked for the school district of desoto county and received dollar_figure in wages petitioner also worked for the sarasota family ymca inc and received dollar_figure in wages these amounts were reported to the internal_revenue_service irs by each employer on form_w-2 wage and tax statement petitioner also received a taxable grant from the state of florida for dollar_figure that was reported to the irs by the state on a form 1099-g certain government payments petitioner timely filed his tax_year return disputing the taxable nature of the income received on date respondent mailed to petitioner a notice_of_deficiency setting forth respondent’s determination_of_a_deficiency in petitioner’s income_tax for tax_year in response petitioner filed a timely petition with the court 1all section references are to the internal_revenue_code in effect for the year in issue 2on date petitioner received a final notice_of_intent_to_levy this premature collection by levy has been abated pending the decision in this case opinion tax_deficiency while petitioner admits that he received the amounts on which the deficiency is based he denies that they are taxable as income he alleges that wages are remuneration for employment see sec_3121 that employment means service performed within the united_states see sec_3121 and that the term ‘united states’ when used in a geographical sense includes the commonwealth of puerto rico the virgin islands guam and america samoa sec_3121 petitioner contends that the term united_states therefore excludes all states and that his services performed in florida were not performed in the united_states and his earnings from services performed in florida are not taxable wages petitioner’s arguments are without merit and lack factual and legal foundation and we are not obligated to exhaustively review and rebut petitioner’s misguided contentions see sanders v commissioner tcmemo_1997_452 the contention that the states are not part of the united_states is a thoroughly discredited and frivolous argument see 920_f2d_619 10th cir citing 240_us_1 revrul_2006_18 2006_1_cb_743 sec_3121 pertains to employment_taxes not federal_income_tax and states to clarify that the united_states does include areas that might not otherwise be thought to fall within the united_states puerto rico the virgin islands guam and america samoa sec_3121 ulloa v commissioner tcmemo_2010_68 sec_6673 penalty respondent has moved for a penalty under sec_6673 sec_6673 authorizes this court to require a taxpayer who has instituted or maintained a proceeding primarily for delay or whose position is frivolous or groundless to pay a penalty of up to dollar_figure to the united_states see 115_tc_523 the purpose of sec_6673 like that of sec_6702 is to compel taxpayers to think and to conform their conduct to settled tax principles see 791_f2d_68 7th cir the type of argument petitioner raised especially that his wages are not taxable is the type of argument that has been deemed by the court to be frivolous and or sanctionable under sec_6673 petitioner’s continued reliance and insistence on advancing these arguments waste the court’s and respondent’s limited resources taking time away from taxpayers with legitimate disputes after much consideration the court will deny respondent’s motion to impose a penalty on petitioner however the court explicitly admonishes petitioner that he may in the future be subject_to a penalty under sec_6673 for any proceedings instituted or maintained primarily for delay or for any proceedings which are frivolous or groundless see 115_tc_576 to reflect the foregoing an appropriate order and decision will be entered
